J-S05041-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

CARL WAYNE MORRISON,

                            Appellant                No. 1986 MDA 2014


                Appeal from the PCRA Order February 13, 2015
                 in the Court of Common Pleas of Perry County
               Criminal Division at No.: CP-50-CR-0000025-2012


BEFORE: BENDER, P.J.E., SHOGAN, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                         FILED FEBRUARY 17, 2016

        Appellant, Carl Wayne Morrison, appeals pro se from the order entered

February 13, 20151 denying his petition pursuant to the Post Conviction

Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546, and granting PCRA counsel

leave to withdraw from representation. We affirm.

        We take the facts and procedural history in this case from this Court’s

June 4, 2013 memorandum on direct appeal and our review of the certified

record.     On January 1, 2012, Appellant was arrested and charged with

persons not to possess a firearm, carrying a firearm without a license,

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  We have amended the caption to reflect the PCRA court’s order entered
February 13, 2015, which denied Appellant’s PCRA petition and granted
counsel leave to withdraw. See Pa.R.Crim.P. 910.
J-S05041-16



terroristic threats, simple assault, recklessly endangering another person,

disorderly conduct, harassment, and public drunkenness.            The charges

stemmed from a domestic violence incident where:

        Appellant, who was intoxicated, [] threatened to kill [Blaine and
        Elizabeth Morrison], . . . retrieved a rifle and a shotgun from the
        garage and struck Blaine Morrison in the chin and ribs with the
        guns. Blaine Morrison was able to disarm Appellant. However,
        Appellant left the residence and returned with a handgun, which
        he repeatedly shoved into Elizabeth Morrison’s temple before
        firing it into a wood pile. Appellant then put the handgun in his
        mouth and pulled the trigger, but the gun did not discharge,
        whereupon Appellant retrieved the rifle that Blaine Morrison had
        taken from him, and fired a shot through the floor before leaving
        the residence with the weapons.

(Commonwealth v. Morrison, 1815 MDA 2012, unpublished memorandum

at *2 (Pa. Super. filed June 4, 2013) (record citations omitted)).

        On August 13, 2012, Appellant entered a nolo contendere plea to one

count of persons not to possess firearms2 and three counts of recklessly

endangering another person.3 (See N.T. Plea Hearing, 8/13/15, at 3-5, 8).

During the plea colloquy, the trial court informed Appellant that: “the

persons not to possess is a felony of the second degree.         The maximum

could be up to ten years[.]” (Id. at 4) (some capitalization omitted). The

court further informed him that the three counts of recklessly endangering

another person are graded as “[misdemeanors of the second degree]. They
____________________________________________


2
    See 18 Pa.C.S.A. § 6105(a)(1).
3
    See 18 Pa.C.S.A. § 2705.




                                           -2-
J-S05041-16



could each be punishable by the maximum of two years[.]” (Id. at 5). On

September 5, 2012, Appellant was sentenced to an aggregate term of not

less than eight nor more than sixteen years’ imprisonment.

       Appellant filed a timely post-sentence motion, seeking reconsideration

of the sentence, permission to withdraw his plea, and credit for time served.

The trial court granted the motion solely to the extent Appellant sought

credit for time served. Appellant then filed a direct appeal. A panel of this

Court affirmed the judgment of sentence on June 4, 2013. (See Morrison,

supra at *10).

       On May 23, 2014, Appellant filed his first PCRA petition pro se.   On

June 5, 2014, the court appointed counsel to represent Appellant.         On

September 19, 2014, counsel petitioned to withdraw from representation

and submitted a Turner/Finley4 “no merit” letter. On September 22, 2014,

the PCRA court entered an order granting counsel’s petition to withdraw and

notifying Appellant of its intent to dismiss the petition without a hearing.

(See Order, 9/22/14); see also Pa.R.Crim.P. 907(1). On October 10, 2014,

Appellant submitted objections to the court’s order. On October 24, 2014,

the PCRA court entered an order that denied Appellant’s objections and

granted counsel leave to withdraw from representation.          (See Order,


____________________________________________


4
  Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth
v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).




                                           -3-
J-S05041-16



10/24/14). On November 17, 2014, Appellant filed a notice of appeal from

the October 24, 2014 order.5

       On January 26, 2015, the PCRA court entered an order in an effort to

comply with Rule 1925(a) referencing its order of September 22, 2014 and

noting that Appellant had not filed a concise statement of errors complained

of on appeal.6      (See Order, 1/26/15); see also Pa.R.A.P. 1925(a).       The
____________________________________________


5
   A PCRA court’s order granting counsel leave to withdraw from
representation is not a final order from which an appeal may be taken. See
Pa.R.A.P. 341.     The PCRA court purportedly granted counsel leave to
withdraw from representation in three separate orders.         (See Order,
9/22/14 (granting petition to withdraw, giving Rule 907 notice of intent to
dismiss petition, and advising Appellant that he had right to respond);
Order, 10/24/14 (denying Appellant’s objections and granting counsel leave
to withdraw from representation); Order, 2/13/15 (dismissing and denying
PCRA petition, granting counsel leave to withdraw from representation, and
notifying Appellant of his right to appeal)).

       Accordingly, Appellant’s notice of appeal was prematurely filed, after
the court gave notice of its intent to enter a final order dismissing the
petition, but before it actually did so. Nevertheless, we treat Appellant’s
notice of appeal as properly filed. See Pa.R.A.P. 905(a)(5) (providing that
notices of appeal filed before the entry of an appealable order shall be
treated as timely filed after such entry and on the day thereof).
6
  On November 24, 2014, the PCRA court (even though it had not yet ruled
on the petition) ordered Appellant to file a concise statement of errors
complained of on appeal. See Pa.R.A.P. 1925(b). Our review of the record
reveals that Appellant has never complied with the court’s order to file a
concise statement of matters complained of on appeal.

       Therefore, we could find waiver of Appellant’s issues because of his
failure to file a statement of errors.       See Pa.R.A.P. 1925(b)(4)(vii).
However, because the court had not yet entered an appealable final order
ruling on Appellant’s petition when it entered its order directing him to file a
Rule 1925(b) statement, we address Appellant’s issues on the merits.



                                           -4-
J-S05041-16



court then explained that it believed it committed no abuse of discretion or

error of law in dismissing Appellant’s petition and, therefore, it would not

draft any further memorandum.7 (See id.). Finally, on February 13, 2015,

the PCRA court entered an order denying and dismissing Appellant’s PCRA

petition and, again, granting PCRA counsel leave to withdraw. (See Order,

2/13/15).

       Appellant’s pro se brief consists of a single handwritten letter to the

Superior Court in which Appellant raises one issue:

       I. [Whether Appellant’s sentence was illegal because he] pled
       nolo contendere . . . to a [felony of the third degree,] firearms
       not to be carried without a license[,] . . . but [] was wrongfully-
       sentenced to a [felony of the second degree,] person not to
       possess a firearm[?]

(Appellant’s Brief, at 1).

       Preliminarily, we note Appellant’s brief does not contain any argument,

statement of questions involved, or any citation to the record or relevant

legal authority and thus fails to comport with the requirements of the rules

of appellate procedure. See Pa.R.A.P. 2111-2119; see also Pa.R.A.P. 2101

(providing for quashal of matters where substantial defects exist in

appellant’s brief).     “[A]lthough this Court is willing to construe liberally

materials filed by a pro se litigant, pro se status generally confers no special

benefit upon an appellant. Accordingly, a pro se litigant must comply with

____________________________________________


7
  At that time the PCRA court had not yet entered an order dismissing
Appellant’s petition.



                                           -5-
J-S05041-16



the procedural rules set forth in the Pennsylvania Rules of the Court.”

Commonwealth v. Lyons, 833 A.2d 245, 251-52 (Pa. Super. 2003),

appeal denied, 879 A.2d 782 (Pa. 2005) (citations omitted).           However,

although Appellant’s brief is defective, in the interest of judicial economy, we

will address his argument to the extent we are able to discern it. See id.

      Our standard of review for an order dismissing a PCRA petition is well-

settled:

            We review an order dismissing a petition under the PCRA
      in the light most favorable to the prevailing party at the PCRA
      level. This review is limited to the findings of the PCRA court
      and the evidence of record. We will not disturb a PCRA court’s
      ruling if it is supported by evidence of record and is free of legal
      error. This Court may affirm a PCRA court’s decision on any
      grounds if the record supports it. Further, we grant great
      deference to the factual findings of the PCRA court and will not
      disturb those findings unless they have no support in the record.
      However, we afford no such deference to its legal conclusions.
      Where the petitioner raises questions of law, our standard of
      review is de novo and our scope of review plenary.

Commonwealth v. Ford, 44 A.3d 1190, 1194 (Pa. Super. 2012) (citations

omitted).

      Here, the record belies Appellant’s claim that he pleaded nolo

contendere to a felony of the third degree and yet the trial court sentenced

him based on a felony of the second degree. Our review of the plea hearing

transcript reveals that the prosecutor correctly identified the firearms charge

to which Appellant was pleading nolo contendere “a felony of the second

degree”.    (See N.T. Plea Hearing, 8/13/15, at 2) (some capitalization

omitted; emphasis added). Notably, Appellant then specifically asked about


                                     -6-
J-S05041-16



the maximum sentence for “the F2 [(felony of the second degree)], person

not to possess[.]” (Id. at 4) (some capitalization omitted; emphasis added).

The trial court explained “The persons not to possess is a felony of the

second degree. The maximum could be up to ten years, five to ten years,

and [] the fine could be up to $25,000.00.” (Id. at 4 (some capitalization

omitted; emphasis added); see also Commonwealth’s Brief, at 2-3).

     This colloquy confirms that contrary to his claim on appeal, Appellant

was fully aware that the charge at issue was a felony of the second degree.

(See N.T. Plea Hearing, 8/13/15, at 2, 4) (noting nolo plea was a felony of

the second degree).    Accordingly, Appellant’s claim does not merit relief.

See Ford, supra at 1194.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/17/2016




                                   -7-